Case 1:19-cv-24742-DLG Document1 Entered on FLSD Docket 11/15/2019 Page 1 of 28

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

KESLINE JOSEPH, Case No.:

Plaintiff,

VPNE PARKING SOLUTIONS, LLC,

Defendant.

COMPLAINT FOR DAMAGES AND JURY DEMAND

Plaintiff, KESLINE JOSEPH (“Plaintiff and/ or “JOSEPH”), by and through undersigned
counsel, sues Defendant, VPNE PARKING SOLUTIONS, LLC (hereinafter “Defendant” and/or
“VPNE”), and alleges as follows:

NATURE OF ACTION
1. This action is brought under 42 U.S.C. § 1981; Title VII of the Civil Rights Act of 1964,
42 U.S.C, §2000e et seq. (Title VID; and the Florida Civil Rights Act §760.01, et seq.,
Florida Statutes (FCRA); to redress unlawful employment practices toward Plaintiff,
including but not limited to discrimination and discharge from employment.
JURIDICTION AND VENUE
2. This court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question) 42 U.S.C. §

1981; and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. (Title VII).

2

The Southern District of Florida, Miami-Dade Division is proper under 28 U.S.C. § 1391
(b)(1) because Defendant is a resident of, has agents, and/ or transacts their affairs in this
district.

1|Page
Case 1:19-cv-24742-DLG Document1 Entered on FLSD Docket 11/15/2019 Page 2 of 28

10.

V1,

12.

13.

14.

15

Venue is proper because under 28 U.S.C. § 1391 (b)(2) because all or a substantial part of
the events giving rise to this cause occurred in this district.

PARTIES
Plaintiff is an individual residing in Miami
Plaintiff is and was a resident of Miami-Dade County, Florida for all times relevant to this
action.
At all times relevant to this action, Plaintiff was an employee of Defendant.
Defendant is a For Profit Corporation authorized to conduct business in the State of Florida
and in Miami-Dade County, Florida.

STATEMENT OF FACTS
Plaintiff brings forth this action in Federal Court pursuant to FMLA, Title VII and FCRA.

Plaintiffis a Black woman of Haitian national origin.

On or around March 20, 2018, Plaintiff JOSEPH began working for Defendant as a Shuttle
Bus Driver.

In or around 2018, Defendant’s employees began subjecting Plaintiff to comments
regarding her race and national origin.

Over the course of Plaintiffs employment, Defendant’s Manager Jennifer Munoz
(hereinafter referred to as “MUNOZ”) made comments about Plaintiff's race and national
origin.

At all relevant times, Defendant’s MUNOZ is a Hispanic woman.

At all relevant times, Plaintiff objected to Defendant’s employees’ discriminatory

comments and conduct.

2|Page
Case 1:19-cv-24742-DLG Document1 Entered on FLSD Docket 11/15/2019 Page 3 of 28

16. MUNOZ terminated Black and Haitian employees and hired only Hispanic workers. Black
and Haitian- American workers were written up for minor infractions, MUNOZ did not
write up the Hispanic workers who committed the same or similar infractions.

17. At all times relevant to this complaint, Plaintiff JOSEPH feared being terminated by
Defendant’s MUNOZ.

18. At all relevant times, Defendant’s MUNOZ regularly communicated with Plaintiff
JOSEPH and other employees using an application named WHATSAPP.

19. At all relevant times, Plaintiff JOSEPH was pregnant with her third child.

20. At all relevant times, Defendant’s MUNOZ held supervisory authority over Plaintiff
JOSEPH and controlled the terms of Plaintiff JOSEPH’S employment.

21. At all relevant times, Plaintiff JOSEPH was able to carry out the duties associated with
Plaintiff JOSEPH’S job.

22. In or around November 2018, Plaintiff JOSPEH informed Defendant and Defendant’s
MUNOZ that she was pregnant and that her due date was March 29, 2019.

23. Plaintiff JOSEPH informed Defendant’s MUNOZ of her intention to continue working
until March 20, 2019.

24. Plaintiff JOSEPH informed Defendant’s MUNOZ of her intention to take advantage of the
Family and Medical Leave Act (“FMLA”).

25. MUNOZ in response stated, “IF YOU RESIGN, AFTER YOU GIVE BIRTH AND A
POSITION IS OPEN, I WILL REHIRE YOU.” Plaintiff JOSEPH declined the offer to
resign because being rehired was not guaranteed.

26. Defendant MUNOZ continuously asked Plaintiff JOSEPH to resign, to which Plaintiff

JOSEPH declined.

3|Page
Case 1:19-cv-24742-DLG Document1 Entered on FLSD Docket 11/15/2019 Page 4 of 28

27. Defendant MUNOZ informed Plaintiff JOSEPH that the Department of Labor would not
allow a pregnant woman to work up until her due date.

28. Plaintiff JOSEPH knew that not to be the truth and continued working.

29, At all relevant times, Defendant and Defendant’s MUNOZ regularly harassed Plaintiff
JOSEPH.

30, At all relevant times, Defendant’s MUNOZ assigned Plaintiff JOSEOH additional tasks
because Plaintiff JOSEPH refused to resign.

31. Atall relevant times, Defendant MUNOZ told Plaintiff JOSEPH she was no longer allowed
to sit down even if she had no assigned tasks.

32. Plaintiff JOSEPH could not sit in the office to wait for the next assignment.

33. As a result of Plaintiff JOSEPH’S pregnancy announcement, Plaintiff JOSEPH was told
that she could not sit “JUST AROUND,” and instead was told to clean the various shuttles,
even the ones she did not drive.

34. At all relevant times, Defendant MUNOZ would monitor and control Plaintiff JOSEPH’S
bathroom usage.

35. At all relevant times, Defendant’s MUNOZ yelled at and berated Plaintiff JOSEPH in the
presence of other employees.

36. At all relevant times, Defendant’s MUNOZ called Plaintiff JOSEPH “LAZY.”

37, On or about December 14, 2018, Plaintiff JOSEPH requested two-weeks unpaid leave,
Defendant’s MUNOZ denied Plaintiff JOSEPH’S request.

38. On or about December 15, 2018, Defendant’s MUNOZ approached Plaintiff JOSEPH and

asked Plaintiff JOSEPH to resign from her position.

4|Page
Case 1:19-cv-24742-DLG Document1 Entered on FLSD Docket 11/15/2019 Page 5 of 28

39. Again, Plaintiff JOSEPH chose not to resign because she needed her job to support herself
and her three (3) children.

40. Plaintiff JOSEPH reminded Defendant’s MUNOZ of her intention of working until March
20, 2019 as to qualify for FMLA.

41. Defendant’s MUNOZ began screaming at Plaintiff JOSEPH, telling her that she was
“DISRESPECTFUL,” that she needed to learn how to “LOOK AT HER WHEN SHE IS
TALKING” and that she would report Plaintiff JOSEPH to the Defendant’s corporate
office.

42. On or about December 20, 2018, Defendant’s MUNOZ sent a text message to Plaintiff
JOSEPH to come to work at 1:00 p.m., Plaintiff JOSEPH was always scheduled to begin
working at 7:00 am. Defendant’s MUNOZ began cutting Plaintiff JOSEPH’s scheduled
hours.

43. On or about December 20, 2018, Defendant’s MUNOZ told Plaintiff JOSEPH that she was
a “NO SHOW FOR THE 7:00 AM SHIFT.” Defendant’s MUNOZ then informed Plaintiff
JOSEPH that she would receive a write up for the no show.

44.On or about December 20, 2018, Defendant’s MUNOZ called another supervisor
(“ONEIL”) to witness the write up. Defendant’s ONEIL called Plaintiff JOSEPH a
“FAGGOT.”

45. Plaintiff JOSEPH then reported the incident to her direct supervisor that day, Felicia.
Defendant’s FELICIA stated the Defendant’s MUNOZ “WANTS TO FIRE YOU,
BECAUSE YOU DIDN’T GIVE HER THE LETTER SHE ASKED FOR.”

46. Defendant’s FELICIA was referring to the letter of resignation that Defendant’s MUNOZ

demanded.

5|Page
Case 1:19-cv-24742-DLG Document1 Entered on FLSD Docket 11/15/2019 Page 6 of 28

47. On or about December 29, 2018, while at work, Plaintiff JOSEPH received an emergency
call from her children’s babysitter stating that her son had an asthma attack and needed a
new treatment pump because the other one was finished. |

48. Plaintiff JOSEPH informed the on-site supervisor that she needed to go home to administer
her child’s medication and would return within 45 minutes.

49, The on-site supervisor said to go, but to call Defendant’s MUNOZ to inform her. Plaintiff
JOSEPH called but Defendant’s MUNOZ did not answer. Plaintiff JOSEPH then sent
Defendant’s MUNOZ a text message (via WHATSAPP), to which Defendant’s MUNOZ
read but did not respond.

50. While at home, Defendant’s MUNOZ returned Plaintiff JOSEPH’S text message (via
WHATSAPP) informing Plaintiff JOSEPH that she should not return to work until further
notice.

51. On or about December 30, 201 8, Plaintiff JOSEPH contacted Defendant’s President Kevin
Leary in the Defendant’s Human Resource office. Plaintiff JOSEPH explained the
harassment and hostile work environment that Defendant’s MUNOZ created. Plaintiff
JOSEPH then explained that Defendant’s MUNOZ terminated her employment.

52. On or about December 30, 2018, Defendant’s KEVIN returned Plaintiff JOSEPH’s email
explaining that Joyce McCarthy, Defendant’s Chief Human Resources Officer will follow
up with her.

53, On or about December 30, 2019, Defendant’s Human Resources Officer contacted Plaintiff
JOSEPH and asked if she was still interested in keeping the job. Plaintiff JOSEPH said
“YES”, and Defendant’s KEVIN explained that Defendant’s MUNOZ would contact her

and tell her when Plaintiff JOSEPH should return to work.

6|Page
Case 1:19-cv-24742-DLG Document1 Entered on FLSD Docket 11/15/2019 Page 7 of 28

54. On January 5, 2019, Defendant’s MUNOZ sent a message to Defendant’s VPNE group
chat on WhatsApp at 12:39 pm, stating that Plaintiff JOSEPH was a “NO SHOW FOR
THE DAY.”

55. Plaintiff JOSEPH responded that Defendant’s Kevin stated that Defendant’s MUNOZ
would contact Plaintiff JOSEPH and tell Plaintiff JOSEPH when to return to work.

56. On or about January 6, 2019 at 6:28 am, Defendant’s MUNOZ sent a message directly to
Plaintiff JOSEPH (via WhatsApp) stating, “GOOD MORNING KESLINE PLEASE YOU
DON’T HAVE TO COME IN THIS MORNING WEVE COME UP WITH A DECISION
IM SORRY I HAVE TO LET YOU GO, BEST WISHES THANK YOU.”

57. At all times material, Claimant opposed JOSEPH’S discriminatory remarks and
harassment, but Defendant’s MUNOZ persisted in her discriminatory behavior.

58. On or around December 26, 2017, Plaintiff JOSEPH filed an EEOC Charge of
discrimination against the Defendant.

59. On or around July 16, 2019, Plaintiff JOSEPH received the Notice of Suit Rights from the
EEOC.

60. Plaintiff JOSEPH claims actual discharge.

61. Defendant discriminated against Plaintiff on the basis of Plaintiff's pregnancy. Defendants
retaliated against Plaintiff for Plaintiff's complaints of discrimination. Further, Defendants
interfered with and retaliated against Plaintiff for attempting to exercise Plaintiff's
protected right under the ADA and to intermittent FMLA leave.

62. That as a result of Defendant’s conduct and comments, Plaintiff was caused to sustain serious

and permanent personal injuries, including permanent psychological injuries.

7|Page
Case 1:19-cv-24742-DLG Document1 Entered on FLSD Docket 11/15/2019 Page 8 of 28

63. Plaintiff JOSEPH went into premature labor as a result of the stressful environment created
by Defendant and Defendant’s MUNOZ.

64. Plaintiff suffers from regular panic attacks and nightmares relating to Defendant’s conduct.

65. As a result of Defendant’s actions, Plaintiff felt extremely humiliated, degraded,
victimized, embarrassed and emotionally distressed.

66. As a result of the acts and conduct complained of herein, Plaintiff JOSEPH has suffered and
will continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other
compensation which such employment entails, and Plaintiff JOSEPH has also suffered future
pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and
other non-pecuniary losses. Plaintiff JOSEPH further experienced severe emotional and
physical distress.

67. Plaintiff further claims aggravation, activation and exacerbation of a preexisting condition.

68. As a result of the above, Plaintiff JOSEPH has been damaged in an amount in excess of the
jurisdictional limits of all lower Courts.

69. Defendant’s conduct has been malicious, willful, and/or outrageous, and conducted with
full knowledge of and reckless indifference of the law. As such, Plaintiff JOSEPH
demands Punitive Damages as against Defendant.

70. The above are just some of the examples of the discrimination and retaliation to which
Defendant subjected Plaintiff.

AS A FIRST CAUSE OF ACTION
FMLA INTERFERENCE

71. Plaintiff realleges and incorporates by reference each allegation contained in paragraph 1

through 70 and further alleges as follows.

8|Page
Case 1:19-cv-24742-DLG Document1 Entered on FLSD Docket 11/15/2019 Page 9 of 28

72. Plaintiff was employed by the VPNE, an entity which qualifies as an “employer,” as that
term is defined in FMLA, 29 U.S.C. § 2611(4), because it is “engaged in commerce or in
any industry or activity affecting commerce who employs 50 or more employees for each
working day during each of 20 or more calendar workweeks in the current or preceding
calendar year,” and as such is subject to the FMLA.

73. Plaintiff JOSEPH is an “eligible employee” as that term is defined in the FMLA, 29 U.S.C.
§ 2611(2)(a), because she has been employed for at least 12 months by Jackson for at least
1,250 hours of service during the [previous] 12-month period.

74. JOSEPH was considered a good and effective employee by Defendant.

75. At all times relevant to the alleged in this complaint, Plaintiff JOSEPH put Defendant on
notice that Plaintiff would be entitled to and need FMLA as of March 20, 2019 and required
ongoing visits to her doctor.

76, Plaintiff gave VPNE the information regarding her pregnancy as soon as she received it
from the treating physician.

77. VPNE failed to provide Plaintiff JOSEPH with the time to exercise her entitled right to
FMLA for the 12 weeks she was entitled to.

78. VPNE did not request medical certification from Plaintiff at any time following Plaintiff's
FMLA request.

79. At all times relevant to the alleged in this complaint, Plaintiff suffered from one or more
serious health conditions which required Plaintiff to miss work and required continuing
medical treatment as entitled by FMLA.

80. Plaintiff provided Defendant with enough information for Defendant to know that her

potential continued leave may be covered by FMLA.

9|Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 10 of 28

81. Defendant terminated Plaintiff within a month after Defendant was put on notice of
Plaintiff's right to FMLA.

82. Plaintiff was denied the leave to which she was entitled to under 29 U.S.C. § 2612; VPNE
effectively interfered with Plaintiff's FMLA rights.

83. Defendant’s actions were willful, knowingly, and voluntarily done with malice or reckless
disregard for Plaintiff's rights.

84. Plaintiff has been damaged as a result of VPNE’S actions in violating the FMLA by
wrongfully terminating the Plaintiff and is entitled to liquidated damages, costs of suit
pursuant to 29 U.S.C. § 2617 (a)(3) and for reasonable attorney’s fees pursuant to 29 U.S.C.

§ 2617 (a)(3).

AS A SECOND CAUSE OF ACTION
DISCRIMINATION UNDER
THE AMERICANS WITH DISABILITIES ACT

85. Plaintiff realleges and incorporates by reference each allegation contained in paragraph 1
through 70 and further alleges as follows.

86. Plaintiff claims VPNE violated Title I of the Americans with Disabilities Act of 1990 (Pub.
L. 101-336) (ADA), as amended, as these titles appear in volume 42 of the United States
Code, beginning at section 12101.

87. SEC. 12112. [Section 102] specifically states “(a) General Rule. - No covered entity shall
discriminate against a qualified individual with a disability because of the disability of such
individual in regard to job application procedures, the hiring, advancement, or discharge
of employees, employee compensation, job training, and other terms, conditions, and
privileges of employment.”

88. Section 102 continues: “As used in subsection (a) of this section, the term ‘discriminate

10|Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 11 of 28

89.

90.

91.

92.

93.

94.

5S.

96.

against a qualified individual on the basis of disability’ includes ... (4) excluding or
otherwise denying equal jobs or benefits to a qualified individual because of the known
disability of an individual with whom the qualified individual is known to have a
relationship or association.”

Plaintiff JOSEPH was repeatedly asked to resign after her announcement of her pregnancy.
Defendant’s MUNOZ continuously yelled at and berated Plaintiff JOSEPH as a result of
her pregnancy.

Defendant MUNOZ failed to accommodate Plaintiff JOSEPH’S bathroom usage by
restricting her bathroom use.

Defendant MUNOZ subject Plaintiff JOSEPH to a hostile work environment as a result of
her pregnancy.

VPNE violated the section cited herein by creating and maintaining discriminatory working
conditions, and otherwise discriminating and retaliating against the Plaintiff because of
Plaintiff's pregnancy.

Defendant VPNE violated the above and Plaintiff suffered numerous damages as a result.

AS A THIRD CAUSE OF ACTION
RETALIATION UNDER
THE AMERICANS WITH DISABILITIES ACT

Plaintiff realleges and incorporates by reference each allegation contained in paragraph 1
through 70 and further alleges as follows.

SEC. 12203. [Section 503] states, “(a) Retaliation. - No person shall discriminate against
any individual because such individual has opposed any act or practice made unlawful by
this chapter or because such individual made a charge, testified, assisted, or participated in

any manner in an investigation, proceeding, or hearing under this chapter.

11|Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 12 of 28

97. Defendant VPNE terminated Plaintiff JOSEPH because she was pregnant.
98. Defendant VPNE violated the above and Plaintiff suffered numerous damages as a result.

AS A FOURTH CAUSE OF ACTION

HOSTILE WORK ENVIRONMENT UNDER
THE AMERICANS WITH DISABILITIES ACT

99. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through
paragraphs 70 above.

100. Defendant and MUNOZ subjected Plaintiff to harassment and the harassment was
motivated by Plaintiff JOSEPH’S pregnancy.

101. Defendant and MUNOZ treated Plaintiff JOSEPH harshly and ultimately

terminated Plaintiff JOSEPH’S because of her pregnancy.

102, Defendant’s MUNOZ often yelled at and berated Plaintiff JOSEPH in the presence
of other employees,
103. Defendant and MUNOZ’S discriminatory comments and conduct was not

welcomed by Plaintiff JOSEPH.

104. The conduct was so severe and pervasive that a reasonable person in Plaintiff
JOSEPH position would find Plaintiff JOSEPH’S work environment to be hostile or
abusive.

105. Defendant failed to exercise reasonable care to prevent racial harassment in the
workplace by failing to establish an explicit policy against harassment in the workplace on
the basis of race, failing to fully communicate the policy to its employees, and/ or failing
to provide a reasonable way for Plaintiffs to make a claim of harassment to higher
management, and failing to take reasonable steps to promptly correct the harassing

behavior raised by Plaintiff.

12|Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 13 of 28

WHEREFORE, Plaintiff demands trial by jury and requests this Court to:
a. Declare that Defendant has unlawfully discriminated against Plaintiff in
violation of the ADA;
b. Issue an order prohibiting further discrimination;
c. Order equitable relief including but not limited to back pay, reinstatement
or front pay in lieu of reinstatement, and all other equitable relief provided
in the ADA;
d. Award Plaintiff all compensatory and liquidated damages provided for in
the ADA; and
e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-
judgment interest and such other and further relief as the Court deems
proper.
AS A FIFTH CAUSE OF ACTION
RACIAL DISCRIMINATION AND HARASSMENT § 1981
106. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1
through paragraphs 70 above.
107. This is an action for discrimination and harassment because of race and national

origin under Section 1981.

108. Plaintiff JOSEPH is a Haitian American Black woman.

109. Plaintiff JOSEPH was the only Black and Haitian Shuttle Bus Driver on staff at
VPNE Parking Solutions.

110. Defendant’s MUNOZ yelled at and berated Plaintiff JOSEPH on account of her

race and national origin.

13|Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 14 of 28

114. At all times relevant, Plaintiff JOSEPH was treated differently because her race and
her Haitian background.

112, Defendant’s MUNOZ reduced Plaintiff JOSEPH’S hours while allowing the white
Hispanic workers to maintain their hours.

113. After Plaintiff JOSEPH’S termination, Defendant MUNOZ replaced Plaintiff
JOSEPH with a white Hispanic employee.

114, Defendant and Defendant’s MUNOZ subjected Plaintiff JOSEPH to a hostile work
environment because she is a Black woman.

115. Defendant constantly enforced a purposefully discriminatory pattern and practice
of depriving Black individuals of the equal rights described therein, in further violation of
42 U.S.C. §1981.

116. As a result of Defendant’s discrimination in violation of Section 1981, Plaintiff
has been denied the enjoyment of all benefits, privileges, terms, and conditions of
Plaintiff's contractual relationship which provided substantial compensation and benefits,
thereby entitling him to injunctive and equitable monetary relief; and having suffered
such anguish, humiliation, distress, inconvenience and loss of enjoyment of life because
of Defendant’s actions, thereby entitling Plaintiff to compensatory damages.

117. As alleged above, Defendant acted with malice or reckless indifference to the
rights of the Plaintiff and copious other individuals named herein, thereby entitling
Plaintiff to an award of punitive damages.

118. Defendants violated the above and Plaintiff suffered numerous damages as a

result.

14|Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 15 of 28

119. Plaintiff makes a claim against Defendant under all of the applicable paragraphs
of 42 U.S. Code § 1981.

120. Plaintiff claims Defendant both unlawfully discriminated against Plaintiff and
unlawfully retaliated against Plaintiff in violated of 42 USC 1981.

AS A SIXTH CAUSE OF ACTION
HOSTILE WORK ENVIRONMENT UNDER § 1981

121. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1
through paragraphs 70 above.

P22. Here, Defendant’s conduct occurred because of Plaintiff's legally protected
characteristic; and (2) was severe or pervasive enough to make a reasonable person of the
same legally protected class believe that the conditions of employment were altered, and
that the working environment was intimidating, hostile or abusive.

123. The harassing conduct was directly connected to Plaintiff JOSEPH’S race and
national origin.

124. Defendant delegated Defendant’s MUNOZ the supervisory authority to control
Plaintiff JOSEPH’S work environment. Defendant abused that authority by creating a
hostile work environment. A reasonable person subjected to Plaintiff JOSEPH’S working
environment would believe Defendant’s conduct was severe or pervasive enough to have
altered the terms and conditions of employment and render the working environment
intimidating, hostile or abusive.

125, Defendant’s discriminatory conduct was not welcomed by Plaintiff JOSEPH.

126. As a result of the hostile work environment, Plaintiff suffered a “tangible

employment action” defined as a significant change in employment status, failure to

i5|Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 16 of 28

promote, reassignment with significantly different responsibilities, and/or a decision
causing a significant change in benefits.

127. Defendant failed to exercise reasonable care to prevent racial harassment in the
workplace by failing to establish an explicit policy against harassment in the workplace on
the basis of race, failing to fully communicate the policy to its employees, and/ or failing
to provide a reasonable way for Plaintiffs to make a claim of harassment to higher
management, and failing to take reasonable steps to promptly correct the harassing

behavior raised by Plaintiff.

128. As a result of Defendant’s violations of § 1981, Plaintiff has suffered damages,
including, but not limited to: past and future lost wages, mental pain and suffering;
humiliation; emotional distress; diminishment of career opportunities; harm to business
reputation; loss of self-esteem; disruption to his family life; and other harm, pain and
suffering, both tangible and intangible.

AS A SEVENTH CAUSE OF ACTION
RETALIATION UNDER § 1981
129. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

through paragraphs 70 above.

130. Defendant’s MUNOZ discriminated against Plaintiff JOSEPH because she is a
black Haitian.
131. Plaintiff JOSEPH complained about the discriminatory treatments she received

based on her race and national origin.
132. Plaintiff JOSEPH was terminated after she complained about the discriminatory

treatment based on her race and national origin.

16|Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 17 of 28

133. Shortly after Plaintiff JOSEPH’S complaints, Defendant’s MUNOZ terminated
Plaintiff JOSEPH.
134. The retaliatory actions taken against Plaintiff JOSEPH would deter a reasonable

person from making or maintaining a complaint of discrimination and/or harassment
against Defendant.

133. Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal
employment practices, including suffering economic damages, compensatory damages,
emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment
of life, loss of dignity, and other non-pecuniary losses and tangible injuries.

WHEREFORE, Plaintiff demands trial by jury and requests this Court to:
a. Declare that Defendant has unlawfully discriminated against Plaintiff in
violation of 1981; and
b. Issue an order prohibiting further discrimination; and
c. Order equitable relief including but not limited to back pay, reinstating
Plaintiff with all promotions and seniority rights to which he is entitled, or
award front pay in lieu of reinstatement, and all other equitable relief
provided for in 42 U.S.C. 2000e-5; and
d. Award Plaintiff all compensatory damages provided for in 42 U.S.C.
2000e-5; and
e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-
judgment interest and such other and further relief as the Court deems

proper.

17|Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 18 of 28

AS AN EIGHTH CAUSE OF ACTION
DISCRIMINATION UNDER TITLE VII

136. Plaintiff repeats and realleges each and every allegation made in paragraphs 1
through 70 of this complaint.

137. Title VII states in relevant parts as follows: § 2000e-2. [Section 703](a) Employer
practices It shall be an unlawful employment practice for an employer — (1) to fail or refuse
to hire or to discharge any individual, or otherwise to discriminate against any individual
with respect to his compensation, terms, conditions, or privileges of employment, because
of such individual’s race, color, religion, sex, or national origin.”

138. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. §
2000e ef seq., by discriminating against Plaintiff because of her sex.

139, Defendant’s employees regularly made comments about Plaintiff JOSEPH’s
pregnancy.

140. Defendant’s MUNOZ harassed Plaintiff JOSEPH based on her gender and her
pregnancy.

141. Defendant treated Plaintiff JOSEPH less favorably than similarly situated
employees outside the protected class.

142. Plaintiff JOSEPH exhausted her administrative remedies, including timely filing
her complaint with the EEOC and filing her claim in this Court within 90 days of receiving
her right-to-sue letter.

143. Defendant engaged in unlawful employment practices prohibited by 42 U.S.C.

2000e et seq., by harassing and otherwise discriminating against Plaintiff as set forth

herein.

18|Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 19 of 28

144. Defendant violated the above and Plaintiff suffered numerous damages as a result.
WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

a. Declare that Defendant has unlawfully discriminated against Plaintiff in
violation of Title VII of the Civil Rights Act of 1964; and
b. Issue an order prohibiting further discrimination; and
c. Order equitable relief including but not limited to back pay, reinstating
Plaintiff with all promotions and seniority rights to which he is entitled, or
award front pay in lieu of reinstatement, and all other equitable relief
provided for in 42 U.S.C. 2000e-5; and
d. Award Plaintiff all compensatory damages provided for in 42 U.S.C.
2000e-5; and
e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-
judgment interest and such other and further relief as the Court deems
proper.

AS A NINTH CAUSE OF ACTION
RETALIATION UNDER TITLE VII

145. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1
through paragraphs 70 above.

146. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a)
provides that it shall be unlawful employment practice for an employer: “(1) to...
discriminate against any of his employees . . . because she has opposed any practice made
an unlawful employment practice by this subchapter, or because she has made a charge,
testified, assisted or participated in any manner in an investigation, proceeding, or

hearing under this subchapter.”

19|Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 20 of 28

147, Plaintiff JOSEPH is a woman and, as such, a member of a protected class under
Title VIL.
148. Plaintiff JOSEPH complained to MUNOZ and Defendant’s Human Resource

Officer about how MUNOZ treated he as a result of her complaints of discrimination.

149, Plaintiff JOSEPH complained to MUNOZ about the comments about the harsh
comments and the conduct in retaliation to her complaints to Defendant’s Human Resource
officer.

150. Plaintiff engaged in protected activity such as complaining about discrimination
based on her gender.

151. Shortly after Plaintiff JOSEPH made her discrimination and retaliation complaints,
Defendant terminated Plaintiff JOSEPH.

152. Plaintiff JOSEPH exhausted her administrative remedies, including timely filing
her complaint with the EEOC and filing her claim in this Court within 90 days of receiving
her right-to-sue letter.

153. Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal
employment practices, including suffering economic damages, compensatory damages,
emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment
of life, loss of dignity, and other non-pecuniary losses and tangible injuries.

WHEREFORE, Plaintiff demands trial by jury and requests this Court to:
a. Declare that Defendant has unlawfully discriminated against Plaintiff in
violation of Title VII of the Civil Rights Act of 1964; and

b. Issue an order prohibiting further discrimination; and

20|Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 21 of 28

c. Order equitable relief including but not limited to back pay, reinstating
Plaintiff with all promotions and seniority rights to which he is entitled, or
award front pay in lieu of reinstatement, and all other equitable relief
provided for in 42 U.S.C. 2000e-5; and

d. Award Plaintiff all compensatory damages provided for in 42 U.S.C.
2000e-5; and

e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-
judgment interest and such other and further relief as the Court deems
proper.

AS A TENTH CAUSE OF ACTION
HOSTILE WORK ENVIRONMENT UNDER TITLE VII

154. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1
through paragraphs 70 above.

155. The Civil Rights Act of 1964 prohibits inappropriate conduct in the workplace
which leaves any person feeling harassed or discriminated against, due to his or her gender,
age, religion, national origin or race.

156. Here, Defendant’s conduct occurred because of Plaintiff's legally protected
characteristic; and (2) was severe or pervasive enough to make a reasonable person of the
same legally protected class believe that the conditions of employment were altered and
that the working environment was intimidating, hostile or abusive.

157. The harassing conduct was directly connected to Plaintiff JOSEPH gender.

158. Plaintiff JOSEPH did not welcome Defendant’s employees conduct or comments.

21|]Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 22 of 28

159, Defendant delegated MUNOZ the supervisory authority to control Plaintiff
JOSEPH’ work environment. Defendant abused that authority by creating a hostile work
environment. A reasonable person subjected to Plaintiff JOSEPH’ working environment
would believe Defendant’s conduct was severe or pervasive enough to have altered the
terms and conditions of employment and render the working environment intimidating,
hostile or abusive.

160. As a result of Defendant’s violations of The Civil Right Act of 1964, Plaintiff has
suffered damages, including, but not limited to: past and future lost wages, mental pain and
suffering; humiliation; emotional distress; diminishment of career opportunities; harm to
business reputation; loss of self-esteem; disruption to his family life; and other harm, pain
and suffering, both tangible and intangible.

WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation
of Title VII of the Civil Rights Act of 1964; and

b. Issue an order prohibiting further discrimination; and

c. Order equitable relief including but not limited to back pay, reinstating Plaintiff
with all promotions and seniority rights to which he is entitled, or award front pay
in lieu of reinstatement, and all other equitable relief provided for in 42 U.S.C.

2000e-5; and
d, Award Plaintiff all compensatory damages provided for in 42 U.S.C. 2000e-5;

and

e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

interest and such other and further relief as the Court deems proper.

22|Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 23 of 28

AS AN ELEVENTH CAUSE OF ACTION
DISCRIMINATION UNDER FCRA

lot. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1
through paragraphs 70 above.

162. This is an action to recover all damages, interest, equitable relief and attorney’s
fees and costs on behalf of Plaintiff for violations of her state rights under the Florida
Civil Rights Act (“FCRA”), to include the remedies in §760.01, et seq., Florida Statutes.

163. Plaintiff is an individual of woman and is therefore a member of protected classes

within the meaning of the applicable law.

164. At all times relevant, Plaintiff was an employee under the FCRA.

165. Plaintiff is and was protected against discrimination under the FCRA.

166. At all times relevant, Plaintiff JOSEPH was qualified to do her job and other jobs
at Defendant.

167. At all times relevant, Defendant treated Plaintiff differently because of her gender
and disability.

168. Defendant’s discrimination against Plaintiff was willful or with reckless

indifference to his protected rights.

169. Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal
employment practices, including suffering economic damages, compensatory damages,
emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment
of life, loss of dignity, and other non-pecuniary losses and tangible injuries.

WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

23 | Page
Case 1:19-cv-24742-DLG Document1 Entered on FLSD Docket 11/15/2019 Page 24 of 28

a. Declare that Defendant has unlawfully discriminated against Plaintiff in
violation of the FCRA; and
b. Issue an order prohibiting further retaliation; and
c. Order equitable relief including but not limited to back pay,
reinstatement or front pay in lieu of reinstatement, and all other equitable
relief provided by Fla. Stat. § 760.01, et seq.; and
d. Award Plaintiff all compensatory damages provided for by Fla. Stat. §
760.01, et seq.; and
e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-
judgment interest and such other and further relief as the Court deems
proper.
AS A TWELVTH CAUSE OF ACTION
RETALIATION UNDER FCRA

170. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1
through paragraphs 70 above.

171. Defendant took adverse employment actions against Plaintiff JOSEPH because she
complained about the sex discrimination and hostile work environment; i.e., because she
engaged in activities protected by the FCRA.

172. Defendant terminated Plaintiff JOSEPH within two (2) weeks of her formal
complaint of gender and disability discrimination and hostile work environment.

173. These retaliatory actions against Plaintiff JOSEPH would deter a reasonable person

from making or maintaining a complaint of discrimination or harassment against

Defendant.

24|Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 25 of 28

174.

WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

a. Declare that Defendant has unlawfully retaliated against Plaintiff in violation of
the FCRA; and

b. Issue an order prohibiting further retaliation; and

c. Order equitable relief including but not limited to back pay, reinstatement or
front pay in lieu of reinstatement, and all other equitable relief provided by Fla.
Stat. § 760.01, et seq.; and

d. Award Plaintiff all compensatory damages provided for by Fla. Stat. § 760.01,
et seq.; and

e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment
interest and such other and further relief as the Court deems proper.

AS A THIRTEENTH CAUSE OF ACTION
HOSTILE WORK ENVIRONMENT UNDER FCRA

Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

through paragraphs 70 above.

175.

The Florida Civil Rights Act prohibits inappropriate conduct in the workplace

which leaves any person feeling harassed or discriminated against, due to his or her gender,

age, religion, national origin or race.

176.

Here, Defendant’s conduct occurred because of Plaintiffs legally protected

characteristic; and (2) was severe or pervasive enough to make a reasonable person of the

same legally protected class believe that the conditions of employment were altered, and

that the working environment was intimidating, hostile or abusive.

177.

25|Page

The harassing conduct was directly connected to Plaintiff JOSEPH’S gender.
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 26 of 28

178. Defendant delegated MUNOZ the supervisory authority to control Plaintiff
JOSEPH’ work environment. Defendant abused that authority by creating a hostile work
environment. A reasonable person subjected to Plaintiff JOSEPH’ working environment
would believe Defendant’s conduct was severe or pervasive enough to have altered the
terms and conditions of employment and render the working environment intimidating,
hostile or abusive.

179. As a result of Defendant’s violations of FCRA, Plaintiff JOSEPH has suffered
damages, including, but not limited to: past and future lost wages, mental pain and
suffering; humiliation; emotional distress; diminishment of career opportunities; harm to
business reputation; loss of self-esteem; disruption to her family life; and other harm, pain

and suffering, both tangible and intangible.

AS A FOURTEENTH CAUSE OF ACTION
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

180. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1
through paragraphs 70 above.

181. At all times relevant, Defendant has a duty to provide Plaintiff JOSEPH with a safe
and lawful workplace.

182. At all times relevant, Defendant had a duty to protect Plaintiff JOSEPH from
attacks, harassment, retaliation and other tortious and unlawful acts by Defendant’s agents,
managers and employees.

183. Defendant breached their aforementioned duties to Plaintiff JOSEPH by allowing,
retaining, failing to supervise and prevent the harassment and other tortious and unlawful

acts alleged above.

26|Page
Case 1:19-cv-24742-DLG Document 1 Entered on FLSD Docket 11/15/2019 Page 27 of 28

184. Defendant was on notice by way of Plaintiff JOSEPH’ complaints of discrimination
and a hostile work environment.

185. Defendant’s employees began engaging in behaviors such as physically bumping
Plaintiff JOSEPH as a result of her complaints.

186. Defendant failed to respond to Plaintiff JOSEPH’ calls for support after her
complaints of discrimination and harassment.

187. As a result of Defendant’s actions and breaches as alleged in this Count, Plaintiff
JOSEPH has been injured and has suffered damages, including severe emotional distress
and mental anguish, pain and suffering, loss of capacity for enjoyment of life, loss of self-
esteem, and economic damages.

AS A FIFTEENTH CAUSE OF ACTION
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

188. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1
through paragraphs 70 above.

189. Defendant intended to cause or engaged in a course or engaged in a course of
conduct in reckless disregard of the probability of causing severe emotional distress to
Plaintiff JOSEPH when Defendants harassed, assaulted, humiliated, discharged, and
retaliated against Plaintiff JOSEPH.

190. At all times relevant, Defendant was in a position of extreme power and influence
over important aspects of Plaintiff JOSEPH? life, including her family’s livelihood and
their health.

191. As a result of Defendant’s actions as alleged in this Count, Plaintiff JOSEPH has

been injured and has suffered damages, including severe emotional distress and mental

27|Page
Case 1:19-cv-24742-DLG Document1 Entered on FLSD Docket 11/15/2019 Page 28 of 28

anguish, pain and suffering, loss of capacity for enjoyment of life, loss of self-esteem, and
economic damages.
192. Plaintiff JOSEPH demands from Defendant, all relief that is just and equitable,
including compensatory damages, plus the taxable costs of this action.
JURY DEMAND

Plaintiff requests a jury trial on all issues to be tried.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendant in an amount to be
determined at the time of trial plus interest, including but not limited to all emotional distress and
back pay and front pay, punitive damages, liquidated damages, statutory damages, attorneys’ fees,

costs, and disbursements of action; and for such other relief as the Court deems just and proper.

Dated: Miami, Florida
November 15, 2019

DEREK TH LAW GROUP, PLLC
Attornef’s for Plaintiffs

ae i-Rutk I. Brooks, Esq.
tiffani@dereksmithlaw.com
701 Brickell Avenue, Suite 1310

Miami, FL 33186
(305) 946-1884

 

28|Page
